Exhibit 10.44

CAMBRIDGE HEART, INC.

Amended and Restated Voting Agreement

This Amended and Restated Voting Agreement (the “Agreement”) is made and entered
into as of this 14th day of December, 2007, by and between Cambridge Heart,
Inc., a Delaware corporation (the “Company”), and Robert Khederian (the
“Stockholder”).

WHEREAS, there are currently no shares of Series A Convertible Preferred Stock
of the Company (the “Series A Stock”) outstanding, and there are currently
warrants to purchase an aggregate of 115,383 shares of Series A Stock
outstanding (the “Series A Warrants”).

WHEREAS, the Stockholder is the holder of record of warrants to purchase 78,054
shares of Series A Stock, representing approximately 67.6% of the outstanding
warrants to purchase shares of Series A Stock;

WHEREAS, the Amended and Restated Certificate of Incorporation of Cambridge
Heart, Inc. (the “Certificate of Incorporation”) and the Certificate of
Designations of the Preferred Stock of Cambridge Heart, Inc. to be Designated
Series A Convertible Preferred Stock (the “Series A Certificate of
Designations”) provides that the holders of Series A Stock, voting as a separate
class, are entitled to elect up to four members of the Board of Directors (the
“Series A Directors”) and, at such time, the total number of members of the
Board of Directors may not exceed nine.

WHEREAS, in connection with the election of John McGuire and Keith Serzen as
directors of the Company, the Company and the Stockholder entered into a Voting
Agreement dated October 29, 2007 pursuant to which the Stockholder agreed, among
other things, to vote all of his shares of Series A Stock so as to elect up to
two individuals that are nominated or recommended for election as Series A Stock
directors by a majority of the Board, provided the Board has determined that
such individuals qualify as independent directors under the Nasdaq Marketplace
Rules then in effect.

WHEREAS, the Company and the Stockholder desire to elect Ali Haghighi-Mood, the
Company’s new Chief Executive Officer, to serve as a director of the Company;
and, in connection therewith, the Company and the Stockholder desire to amend
and restate the Voting Agreement dated October 29, 2007 in order to provide,
among other things, that the Stockholder shall vote all of his shares of Series
A Stock so as to elect up to three individuals that are nominated or recommended
for election as Series A Stock directors by a majority of the Board, provided
that, in the case of each such director, either the Board has determined that
such director qualifies as an independent director under the Nasdaq Marketplace
Rules then in effect or such director is serving at the time of the election as
the Chief Executive Officer of the Company.

 



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. VOTING.

1.1 Stockholder Shares. Except for the exercise of Series A Warrants in
accordance with the terms thereof, the Stockholder shall hold and shall not
transfer or otherwise dispose of any of the Series A Warrants registered in his
name as of the date hereof or any shares of Series A Stock that he may acquire
upon exercise of the Series A Warrants if as a result of such transfer or
disposition he will not hold such number of Series A Warrants and/or shares of
Series A Preferred so that (assuming the exercise of all outstanding Series A
Warrants) the Stockholder holds at least a majority of the shares of Series A
Preferred then outstanding. Upon the request of the Board of Directors of the
Company from time to time, the Stockholder agrees promptly thereafter to
exercise in accordance with the terms of the Series A Warrants on a for-cash
basis that number of Series A Warrants necessary so that the Stockholder holds
at least a majority of the shares of Series A Stock then outstanding and
entitled to vote.

1.2 Election of Series A Directors. At any meeting held for the purpose of
electing directors of the Company (in person or by proxy) at which the holders
of Series A Preferred, voting as a separate class, are entitled to elect
directors of the Company, the Stockholder shall vote all of his shares of Series
A Stock so as to elect up to three individuals that are nominated or recommended
for election as Series A Stock directors by a majority of the Board of
Directors, provided that, in the case of each such director, either the Board
has determined that such director qualifies as an independent director under the
Nasdaq Marketplace Rules then in effect or such director is serving at the time
of the election as the Chief Executive Officer of the Company. On October 29,
2007, John McGuire and Keith Serzen were elected directors of the Company with
the expectation that the Board will nominate or recommend them for re-election
to the Board of Directors as Series A Stock directors at the 2008 Annual Meeting
of Stockholders. Concurrently with the execution of this Agreement, Ali
Haghighi-Mood is being appointed a director with the current expectation that
the Board will nominate or recommend him for re-election to the Board of
Directors as a Series A director at the 2009 Annual Meeting of Stockholders. Any
vote of the holders of Series A Stock taken to elect any individual elected by
the Board of Directors to fill any vacancy created by the resignation, removal
or death of a director elected pursuant to this Section 1.2 shall also be
subject to the provisions of this Section 1.2. The Stockholder shall not take
any action to remove any director elected pursuant to this Section 1.2 except
upon the approval of a majority of the Board of Directors of the Company.

1.3 Successors. The provisions of this Agreement shall be binding upon the
successors in interest, personal representatives and assigns of the Stockholder.
Except with respect to transfers of Series A Stock and/or Series A Warrants by
the Stockholder that do not result in the Stockholder holding less than a
majority of the shares of Series A Stock and Series A Warrant shares then
outstanding (assuming the exercise of all outstanding Series A Warrants), the
Company shall not permit the transfer of any of the Series A Warrants or shares
of Series A Stock registered in the name of the Stockholder on its books or
issue a new certificate representing any of the shares of Series A Stock
registered in the name of the Stockholder unless



--------------------------------------------------------------------------------

and until the person to whom such security is to be transferred shall have
executed a written agreement, substantially in the form of this Agreement,
pursuant to which such person becomes a party to this Agreement and agrees to be
bound by all the provisions hereof as if such person were the Stockholder.

1.4 Other Rights. Except as provided by this Agreement, the Stockholder shall
exercise the full rights of a holder of capital stock of the Company with
respect to the shares of Series A Stock registered in the name of the
Stockholder.

1.5 Irrevocable Proxy. To secure the Stockholder’s obligations to vote the
shares of Series A Stock registered in the name of the Stockholder in accordance
with this Agreement, the Stockholder hereby irrevocably appoints the Chief
Operating Officer and the Chief Financial Officer of the Company, or either of
them from time to time, or their successors or designees, as such Stockholder’s
true and lawful proxy and attorney, with the power to act alone and with full
power of substitution, to vote all of such Stockholder’s shares of Series A
Stock in favor of the matters set forth in this Agreement and to execute all
appropriate instruments consistent with this Agreement on behalf of the
Stockholder if, and only if, such Stockholder fails to vote all of such
Stockholder’s shares of Series A Stock or execute such other instruments in
accordance with the provisions of this Agreement within five days of the
Company’s written request for the Stockholder’s written consent or signature.
This proxy shall remain in effect until the termination of this Agreement.

2. TERMINATION.

This Agreement shall continue in full force and effect from the date hereof
through the earliest of the following dates, on which date it shall terminate in
its entirety: (a) the date as of which there are no shares of Series A Stock or
Series A Warrants outstanding; (b) the date as of which the Certificate of
Incorporation (including the Series A Certificate of Designations) has been
amended so that the holders of Series A Stock are no longer entitled, voting as
a separate class, to elect any members of the Board of Directors of the Company;
and (c) the date as of which the parties hereto agree in writing to terminate
this Agreement with the approval of a majority of the Board of Directors of the
Company.

3. MISCELLANEOUS.

3.1 Ownership. The Stockholder represents and warrants to the Company that
(a) the Stockholder owns of record Series A Warrants to purchase 78,054 shares
of Series A Stock, free and clear of liens or encumbrances, and has not, prior
to or on the date of this Agreement, executed or delivered any proxy or entered
into any other voting agreement or similar arrangement other than one which has
expired or terminated prior to the date hereof, and (b) the Stockholder has full
power and capacity to execute, deliver and perform this Agreement, which has
been duly executed and delivered by, and evidences the valid and binding
obligation of, the Stockholder enforceable in accordance with its terms.

3.2 Specific Performance. The parties hereto hereby declare that it is
impossible to measure in money the damages which will accrue to a party hereto
by reason of a failure to



--------------------------------------------------------------------------------

perform any of the obligations under this Agreement and agree that the terms of
this Agreement shall be specifically enforceable. If any party hereto institutes
any action or proceeding to specifically enforce the provisions hereof, any
person against whom such action or proceeding is brought hereby waives the claim
or defense therein that such party has an adequate remedy at law, and such
person shall not offer in any such action or proceeding the claim or defense
that such remedy at law exists.

3.3 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Delaware as such laws are applied to agreements among
Delaware residents entered into and performed entirely within the State of
Delaware, without reference to the conflict of laws provisions thereof. The
parties agree that any action brought by either party under or in relation to
this Agreement, including without limitation to interpret or enforce any
provision of this Agreement, shall be brought in, and each party agrees to and
does hereby submit to the jurisdiction and venue of, any state or federal court
located in the Commonwealth of Massachusetts.

3.4 Amendment or Waiver. This Agreement may be amended or modified (or
provisions of this Agreement waived) only upon the written consent of the
parties hereto with the approval of at least a majority of the Board of
Directors of the Company.

3.5 Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

3.6 Successors and Assigns. The provisions hereof shall inure to the benefit of,
and be binding upon, the parties hereto and their respective successors,
assigns, heirs, executors and administrators and other legal representatives.

3.7 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together shall
constitute one instrument.

3.8 Waiver. No waivers of any breach of this Agreement extended by any party
hereto to any other party shall be construed as a waiver of any rights or
remedies of any other party hereto or with respect to any subsequent breach.

3.9 Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any party, upon any breach, default or
noncompliance by another party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed to be a waiver of any such breach,
default or noncompliance, or any acquiescence therein, or of or in any similar
breach, default or noncompliance thereafter occurring. It is further agreed that
any waiver, permit, consent or approval of any kind or character on any party’s
part of any breach, default or noncompliance under this Agreement or any waiver
on such party’s part of any provisions or conditions of the Agreement must be in
writing and shall be



--------------------------------------------------------------------------------

effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement by law, or otherwise afforded to any
party, shall be cumulative and not alternative.

3.10 Attorney’s Fees. In the event that any suit or action is instituted under
or in relation to this Agreement, including without limitation to enforce any
provision in this Agreement, the prevailing party in such dispute shall be
entitled to recover from the losing party all fees, costs and expenses of
enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

3.11 Notices. All notices required in connection with this Agreement shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed electronic mail or facsimile if
sent during normal business hours of the recipient; if not, then on the next
business day, (c) five days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or (d) one day after deposit
with a nationally recognized overnight courier, specifying next day delivery,
with written notification of receipt. All communications shall be sent to the
holder appearing on the books of the Company or at such address as such party
may designate by ten days advance written notice to the other parties hereto.

3.12 Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and supersedes all prior agreements and understandings relating to such
subject matter. No party shall be liable or bound to any other in any manner by
any oral or written representations, warranties, covenants and agreements except
as specifically set forth herein. Each party expressly represents and warrants
that it is not relying on any oral or written representations, warranties,
covenants or agreements outside of this Agreement.

[Rest of page intentionally left blank.]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

COMPANY:   STOCKHOLDER: CAMBRIDGE HEART, INC.   By:  /s/  Vincenzo
LiCausi                       By:  /s/  Robert Khederian                    
        Vincenzo LiCausi           Robert Khederian         Chief Financial
Officer  